+ _ ; \
NeCEn Narbsl de În heu LRDEL Re La FA son
de L'ostuent ds Qui Case Aoesole ro
SE MRRRÈR Es So Vs st NasŸo ARR Ds €
A1 : RS SF of a «Len NS ROAU CaNben M
RAXk AS ÂEN RS * TS Le DER AN

mode SARA

À: pa serre A Re À nai
Reseer 5 KRAKUES

LE HURRRLERUR +R. ebar RAR G Ja: ne
sk RUËUU BARS Lcetsnlt

\ }
Caiaxkes en Sn EN Qice ie
DUASUNN use eo Ben mulranke ex L'ERL
& ns dokons sommets ek eco in
Xe astres 4 Ru corne KES CR Sox Se:
En Quba de astra en à MOV

Soumis elfes ex RAS DEA Le vise
Go Meme Nabie | Men a Ms LA
BasA Key AURATITETEN ,
Vo Ke ele ae, MEL SE
| 1 n SO y — N F) \
UT AN Êe SR 2gTv EN Sfar à VAR
SM SUN el ele

Fat & Nauka ke #5 [ut foi

TS CRQes,
ss Ce uk Ko cel = er .
. as Saitt si CL 6, KTEEUR EGiG
Lou K RE 46 NC
s (#e] n K KE Â$, Le Hoheste turse ; cyan un 1

LC MARE-MPER

5. S . u
SAR Dem RE
2) Royl MBELI ê SEE Name E f- À r

à

e S tue d
Dir aus dt |
Avenant N°.…..…....de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

1

AVENANT. . À L'ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES
CHARGES DU CONTRAT DE CONCESSION FORESTIERE CONCLU le 27 juillet 2012 À
YAKATA

Titre SIFORCO 002/98 ex — SEDAF, groupements BOONGA et YAOFANGA

Le présent avenant est conclu entre :
d’une part,

1° Les communautés locales et les peuples autochtones des villages YALONDE,
ENGUNGE, LIGWELE, YAESEMA et les peuples autochtones de LIFANGA ( campement
pygmées) du groupement de YAOFANGA et les villages YAWETA, LINGONA, LUSANGA
LUKA, MONYANGA, LOSENGE, YAYAKA, MOMBEKA, LIMBANGA, LOKELE, YAMOKOLE,
BOLIA, INGONZO (pygmée) du groupement BOONGA et YAOFANGA, représentés par les
membres du Comité Local de Gestion, en sigle CLG :

N° Nom Fonction

01 MOMBAYA KOMBE Président

02 BOFAMBA LUKUMU Secrétaire rapporteur

03 MPEKA MONGANGA | Trésorier

04 ELUO BAMENE conseiller

05 IFEFO LOTONU Conseiller

06 WANI ENGELI Conseiller

07 NASSE MBELI Raphael Représentant du concessionnaire
Et d'autre part,

2° La Société d'Exploitation Forestière dénommée la Société Industrielle et Forestière du
Congo, en sigle SIFORCO, immatriculée au registre de commerce sous le numéro 5016-
KIN, ayant son siège à Kinshasa, commune de MALUKU, ville de Kinshasa, en République
Démocratique du Congo, représentée par Mr Dieter HAAG, et ci — après dénommée « le
concessionnaire forestière »,

NASSE
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE |.IFEFO WANIENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

aus) Me | EE) HE) # |

Avenant N°....…...de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

2

Entendu que :

La société d'Entreprise et de Développement Africain, en sigle SEDAF, anciennement
concessionnaire, a cédé ses parts à la société SIFORCO, désormais titulaire du titre
forestier n°02/98 selon la convention n°002/CAB/MIN/ECNPT/98 du 4 février 1999 portant
octroi d’une garantie d’approvisionnement en matière ligneuse jugée convertible en contrat
de concession forestier comme notifié par la lettre n°4918/CAB/MIN/ECNT/15/JEB/2008 du 6
octobre 2008.

Conformément à l'Article 3 de l'arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
07 juin 2010 fixant le modèle d'accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

«Les parties peuvent d'un commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord ».

Les parties au présent avenant ont convenu de ce qui suit :
Article 1 de l’avenant portant sur les « signatures de l'accord »:

Les personnes dont les noms suivent, et dont leurs signatures font défaut dans l'accord
constituant la clause sociale et au regard de leur fonction, ont participé à la négociation,
apportent leur signature au présent avenant pour indiquer leur accord sur la clause conclue
le 27 juillet 2012 à YAKATA

Noms Fonction Signature

KOMBE LIKU EGIDE Chef de groupement/YAOFANGA

WANE ENGELI Notable

ELUO BAMENE Notable

NZALI BOFAMBA | Chef du village

BOMONGO IFEFO Chef du village

BOFAMBA LOKUMU Notable

LILONDE LILONDE Chef de groupement et de Terre

NZALI MPAKA [ Notable

MOMBAYA BOFAMBA MPEKA ELUO BAMENE | IFEFO WANI ENGELI Mae
KOMBE LUKUMU MONGANGA LOTONU Raphael
au [Es EE) Æ ll

Avenant N°... de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et

YAOFANGA
3
ENGELI NZALI Notable
MOMBAYA KOMBE Notable
ENGALA LILONDE Notable
MOMBAYA MONGANGA Notable
MPEKA MONGANGA Notable
BWAMBA BOKOSO Notable
EKOTONGO BOKOTA Notable
ENGALA LILONDE Notable
ELAMBO BOSENGA Notable (pygmée)

ENGONGOLO ENGONGOLO | Notable (pygmée)

MAWANGI LIONGO Notable (pygmée)

ENGELI LIFAFU Notable (pygmée)

KOMBE YALIKU Agriculteur

LILONDE LILONDE Agriculteur

BWAMBA BOKOSO Agriculteur

MOMBAYA KOMBE Chasseur G 12e _

BOFAMBA LOKUMU Enseignant _ Fr

BATANGA ELUO Enseignant —

ENGONGOLO ENGONGOLO | Chasseur SZ

MPEKA MONGANGA Marchande Te —

NASSE

MONBAYA BOFAMBA DES _ ELUO BAMENE ET WANIENGELI | MBELI

Que | PE | 2 A

#E) Ar

Avenant N°... de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

4

Article 2 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 4 :

L'article ci après est modifié de la manière suivante :

Article 4 de la clause du 27 juillet 2012 :

Les obligations spécifiques légales, telles que prescrites par l'article 89, alinéa 3, point c, du
Code forestier, incombant au concessionnaire forestier en matière d'infrastructures
économiques et des services sociaux portent spécialement sur (i) la construction,
l'aménagement des routes ; (ï) la réfection, l'équipement des installations hospitalières et
scolaires ; (iï) les facilités en matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le

Fonds de Développement (cf. article 11), au profit de la (des) communauté(s)

locale(s) et/ou du peuple autochtone, la réalisation des infrastructures socioéconomiques
Ci-après :

e Construction, réfection, équipement des installations hospitalières et scolaires:
1. Erection d'une école primaire de 7 salles de classes en briques cuites et équipée avec
salle des professeurs dans le village YAOFANGA ;
2. Erection d'une école primaire de 7 salles de classes en briques cuites et équipée avec
salle des professeurs dans le village YAWETA ;
3. construction d'un Centre de santé en briques cuite avec équipement dans le village
YALONDE ;
4. Construction d'un centre de santé en briques cuite avec équipement dans le village
YAWETA

Autres

5. Acquisition de scierie portative pour les deux groupements

6. Cout fonctionnement transitoire de deux centres de santé (24 mois) conformément à
l'article 7

Article 4 est complété comme suit :

NASSE
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANIENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raihégi

en) Df |) es ZaLL

Avenant N°... de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

5

Les obligations spécifiques légales, telles que prescrites par l'article 89, alinéa 3, point c, du
Code forestier, incombant au concessionnaire forestier en matière d'infrastructures
économiques et des services sociaux portent spécialement sur (i) la construction,
l'aménagement des routes ; (ii) la réfection, l'équipement des installations hospitalières et
scolaires ; (iii) les facilités en matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le

Fonds de Développement (cf. article 11), au profit de la (des) communauté(s)

locale(s) et/ou du peuple autochtone, la réalisation des infrastructures socioéconomiques
Ci-après :

- Construction, aménagement des routes :
- _ Réfection, équipement des installations hospitalières et scolaires :

1. Erection d’une école primaire de 7 salles de classes en briques cuites et équipée avec
Salle des professeurs dans le village YAOFANGA ;

2. Erection d'une école primaire de 7 salles de classes en briques cuites et équipée avec
salle des professeurs dans le village YAWETA ;

3. construction d'un Centre de santé en briques cuite avec équipement dans le village
YALONDE ;

4. Construction d'un centre de santé en briques cuite avec équipement dans le village
YAWETA

- Les facilités en matière de transport des personnes et des biens décrites en
annexe 15.

- Autres:
Acquisition de scierie portative pour les deux groupements
Cout fonctionnement transitoire de deux centres de santé (24 mois) conformément à
l'article 7

Article 3 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 5 :

L'article ci après est modifié de la manière suivante :
Article 5 de la clause :

Comme indiqué à l'article 3 de l'annexe 2 de l'arrêté n'28/CAB/MIN/ECNT/

NASSE
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANIENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

Es #7 | Ut

del ne

Avenant N°.

de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

6

27/JEB/08 précité, sont apportées en annexe 5 des informations plus détaillées se
rapportant aux engagements prévus à l'article 4 du présent accord et concernant : 1) les
plans et spécifications des infrastructures, 2) leur localisation et la désignation des
bénéficiaires, 3) le chronogramme prévisionnel de réalisation des infrastructures et de
fourniture des services ainsi que 4) les coûts estimatifs s'y rapportant.

Article 5 reformulé complété comme suit :

Comme indiqué à l'article 3 de l'annexe 2 de l'arrêté n'28/CAB/MIN/ECNT/

27/JEB/08 précité, sont apportées en annexe 5 des informations plus détaillées se
rapportant aux engagements prévus à l'article 4 du présent accord et concernant : 1) les
plans et spécifications des infrastructures, 2) leur localisation et la désignation des
bénéficiaires, 3) le chronogramme prévisionnel de réalisation des infrastructures et de
fourniture des services ainsi que 4) les coûts estimatifs s'y rapportant.

En ce qui concerne les travaux de construction et d'aménagement des routes et
pistes, il est noté de manière indicative pour chaque tronçon concerné :

- le plan du tracé et le kilométrage qui lui correspond ;

- la nature des travaux routiers à réaliser (ouverture, réhabilitation, etc.) ;

- les ouvrages d'art à installer (ponts, radiers,..) ;

- les engins et le matériel à mobiliser pour la réalisation (bulldozer, chargeuse,
niveleuse, camion-benne, etc.) ;

- les temps d'utilisation à prévoir pour chaque engin et matériel ;

- les coûts d'utilisation correspondants par unité de temps.

Article 4 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 6 :

L'article ci après est modifié de la manière suivante :

Article 6 de la clause :

Les coûts d'entretien et de maintenance des infrastructures sont à considérer
spécifiquement dans la mesure où ils vont devoir s'appliquer bien au-delà de la période
d'exploitation des 4 ou 5 assiettes annuelles de coupe sur lesquelles sont prélevées les
ressources forestières et calculées les ristournes, destinées à financer la réalisation des
infrastructures socio-économiques au bénéfice de la (des) communauté(s) locale(s) et/ou du
peuple autochtone ayant(s) droit

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), par l'affectation, chaque année et
quelle que soit la zone exploitée, de 1,8% du total des ristournes de manière à mutualiser les

NASSE
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANI ENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

Ar 1PALE

Avenant N°... de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

7

coûts récurrents se rapportant aux infrastructures déjà réalisées sur l'ensemble de la
concession ; un programme prévisionnel chiffre d'entretien et de maintenance, sur les 5
années à venir, des infrastructures socio économiques déjà réalisées au bénéfice de
l’ensemble des communautés locales et des peuples autochtones riverains ayant droit sur la
concession forestière est joint en annexe 11

Article 6 est complété comme suit :

Les coûts d'entretien et de maintenance des infrastructures sont à considérer

spécifiquement dans la mesure où ils vont devoir s'appliquer bien au-delà de la période
d'exploitation des 4 ou 5 assiettes annuelles de coupe sur lesquelles sont prélevées les
ressources forestières et calculées les ristournes, destinées à financer la réalisation des
infrastructures socio-économiques au bénéfice de la (des) communauté(s) locale(s) et/ou du
peuple autochtone ayant(s) droit.

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant :

Affectation, chaque année et quelle que soit la zone exploitée, de 2,3% du total des
ristournes de manière à mutualiser les coûts récurrents se rapportant aux
infrastructures déjà réalisées sur l'ensemble de la concession ; un programme
prévisionnel chiffré d'entretien et de maintenance, sur les 5 années à venir, des
infrastructures socioéconomiques déjà réalisées au bénéfice de l'ensemble des
communautés locales etfou peuples autochtones riverains ayants-droit sur la
concession forestière est joint en annexe 11

NASSE
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANIENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

Quel D es) GE) 27] lu

Avenant N°... de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

8

Article 4 de l'avenant portant sur l’'ANNEXE 2

L'annexe 2 de la clause sociale est complétée par la lettre de notification de la DIAF sur
surface utile.

REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa. le. {15 AOÛT 2011
MINISTERE DE L'ENVIRONNEMENT, :
CONSERVATION DE LA NATURE
ET TOURISME

N° © 34 /DIAF/SG-ECN/SMM-DIR/2011

SECRETARIAT GENERAL À L'ENVIRONNEMENT 2 SN
ET CONSERVATION DE LA NATURE LA À
S
DIRECTION RES INVENTAIRES ses
ET AMENAGEMENT FORESTIERS à à
DIAF
Transmis copie pour information à :

ee = Monsieur le Ministre de l'Environnement,
Conservation de La Nature et Tourisme
- Monsieur le Secrétaire Général à
L'Environnement, Conservation de La Nature
- Monsieur le Directeur de La Gestion Forestière

{TOUS) à Kinshasa/Gombe

Concerne : Transmission rapport des superficies
exploitables de Vos titres forestiers

A Monsieur le Gérant Statutaire de SEDAF
à KINSHASA/MATETE
Monsieur le Gérant Statutaire,

& + Par la présente, je vous transmets en annexe, Le rapport des superficies exploitables de
vos titres forestiers tel qu'établi par La DIAF.

Le récapitulatif y relatif en annexe renseigne sur la localisation administrative de ces
titres, Leurs superficies totales et exploitables respectives.

Tout en vous souhaitant bonne réception de la présente et de ses annexes. je vous prie
d'agréer, Monsieur Le Gérant Statutaire, l'expression de mes sentiments distingués

NASSE
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANIENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

Quel) M | | és ai

Avenant N°...

YAOFANGA

9

..de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et

Récapitulatif des superficies exploitables actualisées des titres forestiers de SEDAF

| Superficie | Superficie | Superficie Superficie
exploitable | exploitable(H | exploitable utiles
(Ha) a (Ha) exploitables
G.An°97 G.A n°99 durablement
155 451,99 | 189 347,14 508 673,70
Forêt primaire |
sempervirente 13 220,75 5 473,46 18 694,21
Forêt secondaire 863,80 | 2 399,26 3 263,06
lotal superficies L L D D nn
exploitables 169 536,54 163 874,57 | 197 219,86 530 630,97

durablement.

Note : La superficie jugée exploitable s'élevé à 530 631 ha de la superficie totale de
L'ensemble des titres forestiers concédés à SEDAF.

Le Directeur Chef de Se:

14

Sébaitien MALELE MB4

MOMBAYA
KOMBE

BOFAMBA
LUKUMU

MPEKA
MONGANGA

ELUO BAMENE

IFEFO
LOTONU

NASSE
MBELI
Raphael

WANI ENGELI

=

Un

Avenant N°... de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

10

Article 5 de l’avenant portant sur l’annexe 5 :

L'annexe 5 de la clause est complétée par l'attestation de consignation de fonds de
développement.

+ ATTESTATION DE CONSIGNATION
Conformément à la Clause Sociale du Cahier des Charges du contrat de concession forestière
signé le... entre le concessionnaire forestier SIFORCO d'une part, et la
communauté locale et peuple autochtone des Groupements MOMBENGA et LOFONGO
BOLAKA, des villages YAOLOMBO, LOSOMBO,YAMBONGO,KONDU KONDU (pygmées),
MPTETE et YAOKANGA,WALA, YANDOMBOLA,KATEMO LOKOLE,BOKOLOMBE,ILEMBA
NZOKU,LITEKO,MOTO MOKO,BOSO EPEKA d'autre part, pour la garantie
d’approvisionnement N° 002/98 située dans l’Equateur, District de la MONGALA, Territoire

de BONGANDANGA

Nous attestons que le concessionnaire forestier SIFORCO, ex SEDAF a crédité le en
ses livres, le compte de la communauté locale et du peuple autochtone des groupements

MOMBENGA et LOFONGO BOLAKA d'une somme de

(lettres et chiffres) correspondant à 10% du montant du coût des infrastructures

retenues et ce, conformément à l'article 11 de l'arrêté 023/CAB/MIN/ECN-T/28/JEB/10.

Signature du concessionnaire forestier

NASSE
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANI ENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphuei

ul LES PALE

Avenant N°....…....de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

11

Article 6 de l'avenant portant sur l’'ANNEXE 8 :

L'annexe 8 de la clause est complétée par :

+ le devis d'une école de 7 salles de classes en briques cuites avec salle des
professeurs dans les villages YAOFANGA et YAWETA

SIFORCO_Devis_infrastructuras aociaiss_Mai 2011

Eng +
SIFORCO - Cahier des charges
Bloc K2 (GA 07/80) - KT (OA 026-027/04) Octobre 2011
F BESSRATON
nacre Cropie 2e
REC 75355
pannes EE
em
[Fosses covers ET
j ES ss0 10e
| Es aqe
| LD DRE LC a — EE
R
|
NASSE
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANI ENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

éule

Er AG LM

Avenant N°... de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

12

plan d’une école de 7 salles de classes en briques cuites avec salle des professeurs
dans les villages YAOFANGA et YAWETA.

_ — = - RE —

| = | |

1"

= : _
ee |
= = .
j FT Ê Ë il.
. | & F-
En ET
FE |& ;
= ES Ke L—
= Ca
He
Ê ___1
EL L _ l
NASSE
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANIENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

Avenant N°

YAOFANGA

13

a de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et

sise

le

#

+ Devis construction de 2 centres de santé en briques cuites avec équipement dans les
villages YALONDE et YAWETA
SIFORGO_Davie_intastuciures sociies_ Mel 2011 Base
ÉloetG COR O7I8S)- K7 (GA 02 027102) Octobre 2011
CSS PUR TERME DE NSANTE ÉUCEEI a |
LE MEET a
care 1e ë Ê =
É bn H : Ka
fase . # ë En
SE ER a Sr 25
É # DA %
r
(Bou de cotrage a avons E ® 5, a FE
Fetes 2m ë So 20
= |
Eos Suaer ax & T& 4
Pres s ose fer # EH 7
Fanes à èue Ets &. ride
baanr LE DJ ñ 7256
fRcsssorse status
COLE + = =
Éne EL
ÉLrE & = TH
Be ARE HAE
D DS A
F CR SAR Eee
. _
NASSE
MOMBAYA BOFAMBA MPEKA ELUO BAMENE | IFEFO WANI ENGELI | MBELI
| KOMBE LUKUMU MONGANGA LOTONU Raphael
Es

Ut

Avenant N°.

14

.de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

° _ Equipement de 2 centres de santé dans les villages YALONDE et YAWETA

Couts équipements centre de santé SEDAF 02/98 YAKATA, BOONGA et YAOFANGA

DESIGNATION UNITE | QUANTITE PUSUS  |p.r.$us
[Appareil de réanimation pour nouveau-nés pce $ 300| $ 5
jArmoire métallique jpce 1 $ 200f$ 200
(Armoire vitrine métallique pce $ 400! $ -
Aspirateur de mucosité (pce $ 450! $ =
Bassin rectangulaire inox (pce 2 $ 25|$ 50
Bassin réniforme inox pce 2 $ 20f$ 20
Boîte à gants pce 2 $ 7fs 14]
Boîte métallique inox pce 1 $ 100$ 100
Bureau pce 2 $ UE 50
(Chaises (pce 2 $ 30) $ 60
[Escabeau pce $ 100) $ -
[Etagère en bois pce 1 $ DE 80
Etuve pce 1 $ 600! $ 600
Lit d'accouchement jpce 1 $ 350) $ 350
Lit d'examen (Pce 1 $ 200$ 200
Lit d'hôpital pce 2 $ UE 160
[Marteau percuteur (pce 1 $ 20fs 20
[Matelas d'hôpital (pce 2 $ 50|$ 100
INégatoscope (pce 5 100! $
Panne de lit (pce $ 251$ =
Pèse-bébé pce 1 $ 250$ 250
Pèse-personne (pce $ 100 $ :
Potence (pce $ 20| $
Poubelle à pédale pce $ 100) $ =
Stérilisateur poupinel pce 1 $ 600 |$ 600
[Stéthoscope (pce 2 $ 51$ 10
(Stéthoscope obstétrical pce 1 $ 10) $ 10
[Tabouret tournant (pce $ 50| $ È
[Tensiomètre ordinaire pce 1 $ 20 $ 20
[Trousse médicale pe | 1 $ 250) $ 250
Urinoir pce $ 25|$ =:
ForaL $ 314

.

NASSE
MOMBAYA BOFAMBA MPEKA ELUO BAMENE | IFEFO WANI ENGELI MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

=

#

Avenant N°... de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

15

Plan construction de 2 centres de santé en briques les villages YALONDE et
YAWETA

Page 55 sur 55
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DE
CONCESSION FORESTIERE : titre SIFORCO 01/98 (Ex SEDAF)

Plan d’un centre de santé

re z D RE : LE CSA ME! S
11 12 13 14 15 16 37] 18 19
AE TES x Te 7 | | 2
Late ts & 1 ss |
SIFORCO ONE uns L nn = =
.
NASSE
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANIENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

en PE LE Lee A AI

Avenant N°... de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et

YAOFANGA

16

Facture pro forma scierie portative

COMMERCE

2,

ciient (e):….Æ GLS. BD
5 D

qui sui

Qté Désignation P.Unit P.Total
NES LRLE  FORTAFIH R57000
DA LA DISPONIRIL + |
[1
TT Î
[los paix & vec
(a LE moir
| ——
1h
. _
Ï
|
El
= .
TOTAL 25.000
Les marchandises vendues ne sont ni reprises ni éch: né
NASSE
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANIENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU

Raphael

du ME le 22) 4e lu

Avenant N°

YAOFANGA

17

Article 7 de l’avenant portant sur l’ANNEXE 9 :

de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et

Le présent avenant reprend le budget prévisionnel de l'accord signé le 27 juillet 2012 avant
de présenter le nouveau budget tel que modifié

Budget du Fonds de Développement _des communautés de
Boonga et Yaofanga (AAC 3 et partiellement AAC 1, 2 et 4) SEDAF

Montant prévisionnel pour le Fond de Développement :
Montant de l'avance (10% du montant des infrastructures)
pour le démarrage des travaux :

02/98
co Montant
Réalisation Lieu Unité Quantité [Unitaire (US!
$) (us $)
Construction etaménagement des routes
Réfection, équipement des Installations scolaires et hospitalières
7 + 1 sal
Réfection école en briques cuites Yaofanga classes et 1 salle À $43000 | 543000
des professeurs
Î
Réfection école en briques cuites vawera | 7 lasses et 1 salle 1 $a3000 | $43 000
des professeurs
entre de santé en
Sue Yalonde 1 $30000 | $30000
brique cuite
de santé
Construction centre de santé en Vaweta : man | soc
brique cuite
= = :
Acauisiton équipement centre de Valonde, 3 318 | s628
santé Yaweta
Faciités en matière d les personne:
Autres
Coût de fonctionnement transitoire (24 mois) centre de santé 2 53840] 57680
Scierie portative Boonge
E portat Songe
PATES E
Fonctionnement du CLG
ement du CL:

$ 212978

$20 542

MOMBAYA
KOMBE

BOFAMBA
LUKUMU

MPEKA
MONGANGA

ELUO BAMENE

IFEFO
LOTONU

NASSE

WANI ENGELI MBELI

Raphael

“fair

PA

ll

Eu

UE

Avenant N°... de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et

YAOFANGA

18

L'annexe 9 de l'accord de la clause sociale est complétée par le budget prévisionnel du

fonds de développement

Budget du Fonds de Développement des communautés
YAKATA, Gpt BOONGA et YAOFANGA 002/98 SIFORCO (Ex SEDAF)

Réalisations
Coût
éalisati : a. ar | Montant [US
Réalisation Lieu Unité Quantité | Unitaire ÿ l
{us $)
(Construction école primaire moyenne en blocs ciment (Yaofanga 1 $47 259 $47 259
(Construction école primaire moyenne blocs ciment Vaweta 1 $47 259 $47 259
(Construction centre de santé en blocs ciment [Yalonde 1 $37 750 $37 75
(Construction de centre de santé en blocs ciment Yaweta L $37 75. 83775
(Equipement centre de santé 2 $3 144] $6 288]
lAutres:
Yalondé
\Acquisition scierie portative Pom 1 $25 00! $25 00
[Yaweta
ITOTAL REALISATION $201 306]
(Coût de fonctionnement des Comité Local de Gestion et de Suivi
Fonctionnement duclG 34% $ este
Fonctionnement du CLS 1
[TOTAL FONCTIONNEMENT _ (maximum 10% Coût des travaux des infrastructures]
|
(Coût d'entretien des infrastructures sur le reste de la durée de rotation
(Coût d'entretien et de maintenance 23% $ 4858
TOTAL FONDS DE DEVELOPPEMENT $ 212978
Montant prévisionnel pour le Fond de Développement : $ 212978
Montant de l'avance (10% du montant des infrastructures)
pour le démarrage des travaux : $ 20131
NASSE
MOMBAYA BOFAMBA MPEKA ELUO BAMENE | IFEFO WANIENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

ZA A4 NS

Avenant N°... de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

19

Réunion CLG et CLS BOONGA et YAOFANGA 02/98 SIFORCO (Ex SEDAF)

Rubriques Nombre de Nombre de | Montant jetons Total
membres réunion

CLG 7) 30f$ 5,00[$ 1 050,00
CLS 7] 16] $ 5,00[$ 560,00
2. Frais de tenue de réunion

ICLG 7 30] S 400[$ 840,00
(CLS 7 16] $ 4,00 $ 448,00

(3. Forfait papèterie (an)

CLG als 50,00 | $ 200,00
CLS als 40,00 $ 160,00
es |
(4. Autres [ $ 3 556,00
$ 6 814,00
NASSE
MOMBAYA BOFAMBA MPEKA ELUO BAMENE | IFEFO WANIENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

Latest | PAT Le |Qes | = | lu

Avenant N°

Article 8 de l’avenant portant sur l’'ANNEXE 10

20

……de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et YAOFANGA

Le présent avenant reprend le chronogramme prévisionnel de l'accord signé le 27 juillet 2012 avant de présenter le nouveau budget tel que
modifié
Expoitant forestier: SIFORCO
Titre: /002/98 AAC 3 et partiellement AAC 1, 2 et4
TABLEAU DES FLUX FINANCIERS PREMSIONNELS on née? Fes pen
mon [we | » m o mn ni nm a x il 7 5 mn ü R 5 “
[Montant prvisonne FDL 5 20m smnfs meufs wonfs wonfs monfs wonfs ons wonfs monfs monfs monfs wonfs monfs mous wsnfs man
Prinarcanent 5 ns
[Remboursement Préancement 5 m5 5 55 5 six su 5
Enrosn et mantmance 5 om 5 5 si 5
[osponibe financer Il suses noufs nous noufs 6ow]s wouls noufs nou]s ces nou]s woufs mous 6o6[s mou]s nous nonfs 505
area ms Fasefsnsefs menfs erofs smfs œufs meufs wonfs aovfs fs imonfs ml mfs asfs manfs monfs wuofs a
(oûtioiintracmueures 5 sus
(Core de sant atéqupementetfoncionnement à YALONDE |S 35984
Conve de san atéqupementetfonctomementa VANETA [5 25988
uen porive pour groupement BOONGA 5 sa
cos à AOFANGA 5 ww
Eses s vanera 50
NASSE
MOMBAYA BOFAMBA MPEKA ELUO BAMENE | IFEFO WANI ENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

use) PT

4

UMA

Avenant N°

21

de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et YAOFANGA

L'annexe 10 de l'avenant est complétée par le chronogramme prévisionnel des réalisations des infrastructures socioéconomiques

Expoitant forestier:

Titre:

SEDAF 0298 Vakots

(00298 BOONGA & YAOFANGA

TABLEAU DES FLUX FINANCIERS PREVISIONNEL S per née pe on à
Ton | n m E mn n m2 m mn nm a n n mn E m nu

forum pronsomerot 5 21207 sms oonfs manfs oonfs oanfs monfs wonfs monfs wonls osnfs oonfs wonfs osnfs wonfs osnls mon
Préfnancement 5 ss 10

Renboursement Prémrmncement 5 200 5 507% 5 so 507 E S so

robe et maintenance 5 56% 5 40 5 1 raz S 1407

oncionnement GLS+OLG 5 424 5 27 m7|s 7|s fs 27 m7|s 7|s fs vs 7|s 267 27fs [s 7]s 2

sponibl nent smsofs mousfs wousls wousls 656[s mos]s wos]s woœusls os6[s wos]s woasls moë[s 6s6s womsls souls nwousls 6566

sponbl Hrande Cum s 203105 nos ss a6sofs sous sois 705]s oosfs 1oswss niroofs varsels 17708[s wows]s 15740 vroussls 13406[s 1065425 203 108

Eros

5 e226]

PLANNING DE REALISATION DES INFRASTRUCTURES

Teste

nc de son varie sam
Eco een oran sam
Fi 7 cms turn actange 5 26
Eco 7 danses ture Vencts 5 4720
es 5 3500
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANI ENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael
—

Avenant N°... de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

22

Programme d'entretien quinquennal de l'accord conclu le 27 juillet 2012

Programme d'entretien quinquennal

prix
unitaire

Quantité

Peinture des salles et du bureau
kg _[18]batiment[ $ 8,00 | $ 1440
[pinceaux brosses [2 [7] [JS 1000[$ 20!
main d'œuvre 2 jours |18|batiment

batiment| $S 9,00|[$ 162
couvre joints batiment | $ 350,00
main d'œuvre batiment | $ 5,00

Equipements
tableaux tableaux $ 20,00|$ 280

table bancs

batiment

ciment sac batiments
serrure serrure batiment
chaise chaise batiments
paumelle porte/fenêtre
autre et divers

TOTAL entretien cinq ans : $ 3923
NASSE
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANIENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

DE. PAL

Bdéte| WF

Avenant N°.

de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

23

Programme d'entretien tel que modifié par le présent avenant

Programme d'entretien quinquenal YAKATA BOONGA et YAOFANGA 02/98 SEDAF

Quantité Li unitaire | Total

einture de tous les batiments
chaux 20 ke 18fbatiment TS 100$ 360

binceaux bros 6 $ _1000/$ 60
[main dvurd 2 jours 18/batiment _|$  5,00/$ 180
(Plafonnage de tous les batiments

contre paqud 2 plaque 18|batiment $ 9,00|$ 324
couvre joints 0,01 mi 18]batiment $ 350,00
[main d'œuvrd 05 jour 18/batiment __[$  500[$ 45

(Equipements salles de

tableaux E tebleaux $ 2000[$ 560
table bancs 2 | tblebanc 1afsalls $  3000[$ 840
[Toiture de tous les
[Toles 3 tôle 18/batiment _|$ $ 864
main $ $ 18
lAutres
ment 3 sec iélbatiment_]$ 200$ 118
Serrure 1 serrure Isfbatiment [$ 500$ 50
chaise 1 chaise sfbatiment |$  100[S 180
JAutres $ 14
paumelle po 2 paumelle_ 18/batiment [5 200[S 7
C TOTAL entretien cinq ans : 5 435
NASSE
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANI ENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphssi

LS — Jar

Avenant N°... de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

24

Article 9 de l’avenant portant sur l’ANNEXE 15 :

Il'est complété par le présent avenant, l'annexe 15 qui indique le trajet concerné au titre des
modalités de transport des personnes et des biens
+ __ Point de déplacement (point de départ et point d'arrivée) :

Le déplacement de la communauté locale et du peuple autochtone s'effectuera à l'intérieur
de la concession, et plus spécifiquement de la zonée exploitée à partir des villages
concernés par les assiettes annuelles de coupe vers l'administration territoriale locale (le
territoire)

e Point d'arrivée (point de départ et point d'arrivée) :

À partir du siège de l'administration territoriale locale (Le territoire), le concessionnaire
forestier assure le transport aux membres de la communauté locale et du peuple autochtone
identifiés ainsi que leurs biens, selon le cas, vers le chef lieu de la province ou de la ville de
Kinshasa.

Tout au long du trajet, la destination du et/ou des membres de la communauté locale et du
peuple autochtone peut être une cité proche, un centre commercial éloigné ou tout autre lieu
qu'il est appelé à se rendre. En pareil cas, le concessionnaire accepte d'accorder ses
facilités de transport des ces personnes et de leurs biens.

NASSE
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANIENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

Qu] NT JE és # [ut

Avenant N°... de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et

YAOFANGA

25

Ainsi convenu entre les parties, le présent avenant est établi en 5 exemplaires originaux et
remis à chacune des parties, à l’Administrateur du territoire, à l'Administration forestière
provinciale et à l'Administration centrale des forêts pour son annexion au contrat de
concession forestière

Pour le Comité Local de Gestion

N° Nom Fonction Signature
01 MOMBAYA KOMBE Président
02 BOFAMBA LUKUMU | Secrétaire rapporteur .
_fh})

03 MPEKA MONGANGA | Trésorier te.

R-T
04 ELUO BAMENE conseiller
05 IFEFO LOTONU conseiller 4
06 WANI ENGELI conseiller L

NASSE MBELI | Représentant du UN
07 Raphael concessionnaire j
NASSE

MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANIENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

“home

DH

Æ

Avenant N°... de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA

Pour le Visa, les membres du Comité local de Suivi

26

N° Noms Fonction
01 Jun dure okut-| Président
e (Administrateur
ET Territoire ou
délégué)
02 BWAMBA BASONGO Camille Secrétaire
03 NZALI BOFAMBA Conseiller
04 ENGELI ELAMBO Conseiller
05 MOMBAYA ELUO Conseiller
06 k , Délégué
PANGOAN& Ra$ert concessionnaire
07 Représentant ONG
Pour l’Administrateur du territoire
Noms Fonction signature
pe cart ice LA ul ï ; Hart
| KE {Li toularie

Pour l'autorité politico administrative

Noms Fonction
Commissaire de District
Pak lie ne xls a as
NASSE
MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANIENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

M LE pus

=

#

Us

Avenant N°. ..de la GA 002/98, SIFORCO ex SEDAF, Groupements BOONGA et
YAOFANGA
27
Pour l'administration forestière
Fonction Signature” S

| Noms

|

| Camèlle Le mibenes -
| BocNea. Yenbekeie

Coordinateur de District
ECN-T

Pour l’autorité locale

| Noms

Fonction

Signature

N'ABE - V'ETEE

Chef de secteur

RTE nn
=

Pour les Groupements BOONGA et YAOFANGA

| Noms

Fonction

Signature

Edit NRBE

Chef de groupement

æ“ Linie

Chef de groupement

TNASSE
| MOMBAYA | BOFAMBA MPEKA ELUO BAMENE | IFEFO WANIENGELI | MBELI
KOMBE LUKUMU MONGANGA LOTONU Raphael

Gui! f}

Ru | ge

Æ | ui

2

